                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO: 3:18-CR-00202-MOC-DSC

UNITED STATES OF AMERICA,                          )
                                                   )
                vs.                                )
                                                   )                      ORDER
TONY BERNARD ALEXANDER,                            )
                                                   )
                        Defendant.                 )


        THIS MATTER is before the Court on pro se Defendant’s letter (#60), which the Court

liberally construes as Motion to Set Aside Judgment Pursuant to Federal Rules of Civil Procedure

60(b)(3) and 60(d)(3). For the reasons discussed below, the Court denies Defendant’s motion.

        Under Rule 60(b)(3), the Court “may relieve a party . . . from a final judgment, order, or

proceeding for . . . fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party.” To succeed on a 60(b)(3) motion: “(1) the moving party must

have a meritorious defense; (2) the moving party must prove misconduct by clear and convincing

evidence; and (3) [the moving party must show] the misconduct prevented [it] from fully

presenting its case.” Schultz v. Butcher, 24 F.3d 626, 630 (4th Cir. 1994).

        Under Rule 60(d)(3), the Court is empowered to “set aside a judgment for fraud on the

court.” Still, proving fraud on the court “presents . . . a very high bar for any litigant.” Fox ex rel.

Fox v. Elk Run Coal Co., 739 F.3d 131, 136–37 (4th Cir. 2014). Defendant must prove such fraud

by “clear and convincing evidence.” United States v. MacDonald, 161 F.3d 4 (4th Cir. 1998)

(table) (citing Square Const. Co. v. Wash. Metro. Area Transit Auth., 657 F.2d 68, 71 (4th Cir.

1981)); see also United States v. Higgs, 193 F. Supp. 3d 495, 508 (D. Md. 2016) (collecting cases).
       Defendant summarily asserts the Government conspired to violate his “fundamental

rights.” (#60 at 1–2). But these unsubstantiated allegations fail to satisfy the strictures for relief

under either Rule 60(b)(3) or 60(d)(3). Accordingly, Defendant’s motion to set aside the judgment

is denied.



                                              ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Set Aside

       Judgment Pursuant to Federal Rules of Civil Procedure 60(b)(3) and 60(d)(3) (#60)

       is DENIED.

                                       Signed: November 26, 2019
